FINAL ACTION
Response to Amendments
1.	The amendment of claim 1, dated July 09, 2021, is acknowledged.
Claims Objection
2.	Claim 6 is objected to because of the informality.  Replace claim 6 with the following claim:
--	6.	The avalanche photodiode according to claim 1, wherein the first layer of the multilayer structure in contact with the absorption region being thicker than the first layer of .		--
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
NOVELTY; PRIOR ART - A person shall be entitled to a patent unless
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
This rejection under 35 U.S.C. §102(a)(1) might be overcome by:
(a) The exception under 35 U.S.C. §102 (b)(1)(A):
To overcome this rejection under 35 U.S.C. §102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. §102 (a)(1);
(b) The exception under 35 U.S.C. §102 (b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
4.	Claims 1, 10 and 12 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 9,013,019 to J. Rothman (referred to as Rothman ’019). 
In re claim 1, Rothman ’019 discloses an avalanche photodiode including an absorption region, a collection region and a multiplication region 200 between the absorption region 100 and the collection region 300 [col. 11, ln.15], wherein the multiplication region 200 performs a carrier multiplication by 200 includes a plurality of multilayer structures (i.e., multiple lines in feature 200 means multilayer structures, Fig 7 & cols. 18-19)
	Since Rothman discloses “for a first sub-part 321 of which the cut-off length λC is 2.5µm, which corresponds to a forbidden energy gap of 0.45 eV and a second sub-part 322 of which the cut-off wavelength λC is 3.9µm, which corresponds to a forbidden energy gap of 0.32 eV, the multiplication rates are respectively 2 and 20” [Fig. 4 and col. 17, ln.45], Rothman inherently teaches or suggests “from the absorption region to the collection region, each multilayer structure includes a first layer having a first energy band gap and a second layer having a second energy band gap, the first energy band gap being greater than the second energy band gap.”
In re claim 10, since Rothman ’019 discloses “for a first sub-part 321 of which the cut-off length λC is 2.5µm, which corresponds to a forbidden energy gap of 0.45 eV and a second sub-part 322 of which the cut-off wavelength λC is 3.9µm, which corresponds to a forbidden energy gap of 0.32 eV…” [Fig. 4 and col. 17, ln.45], Rothman inherently teaches or suggests “the first and second energy band gaps and thicknesses of the first and second layers decrease from one multilayer structure to the other from the absorption region to the collection region.”
In re claim 12, since Rothman ’019 discloses “a first semiconductor zone 210 with a first type of conductivity having a first face 201 intended to receive the electromagnetic radiation and a second face 202 opposite the first face 201, said first zone 210 comprising a forbidden energy gap suitable for promoting the absorption of the electromagnetic radiation in the given wavelength range” [col 9, ln.65], Rothman inherently teaches or suggests “the absorption region having an energy band gap that decreases in the direction of the multiplication region.”
Claim Rejections – 35 U.S.C. §103
5.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 2-6 and 11 are rejected under 35 U.S.C §103(a) as being unpatentable over Rothman’019 (U.S. Patent No. 9,013,019) in view of Rothman’831 (U.S. Patent No. 9,406,831).
In re claim 2, Rothman ’019 is silent about first/second dead space distance. 
Rothman ’831, teaching an analogous art to that of Rothman ’019, discloses “200nm being, for mercury-cadmium tellurides, the mean free travel distance between two ionizations, with each carrier entering into one of the first and of the second subparts of the second area should generate at least one impact ionization, …” [col. 5, ln.35].  Therefore Rothman ’831 inherently teaches “in each multilayer structure the first layer having a carrier multiplication rate per µm having a first saturation value after a first dead space distance, the second layer having a carrier multiplication rate per µm having a second saturation value after a second dead space distance[,] and the first layer having a thickness that is at least equal to the second dead space distance and less than the first dead space distance.” 

In re claim 3, none of the cited arts suggests “in each multilayer structure, the second layer having thickness greater than a multiplication distance corresponding to the inverse of the second saturation value.”  It would have been obvious to a person having skills in the art to have modified the second layer in Rothman ’019 by utilizing the claimed “second layer having thickness greater than a multiplication distance corresponding to the inverse of the second saturation value.”  Since this is merely a layer thickness that may be desired for a given application it has been held that modifying the layer of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 4, none of the cited arts suggests “in each multilayer structure, the thickness of the second layer being less than the second dead space distance.”
It would have been obvious to a person having skills in the art to have modified the second layer in Rothman ’019 by utilizing the claimed “thickness of the second layer being less than the second dead space distance.”  Since this is merely a layer thickness that may be desired for a given application it has been held that modifying the layer of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 5 none of the cited arts suggests “each multilayer structure having a thickness less than the first dead space distance.”  It would have been obvious to a person having skills in the art to have modified the second layer in Rothman ’019 by utilizing the claimed “multilayer structure having a thickness less than the first dead space distance.”  Since this is merely a structure thickness that may be desired for a given application it has been held that modifying the layer of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 6, none of the cited arts suggests “the first layer of the multilayer structure in contact with the absorption region being thicker than the first layer of 
It would have been obvious to a person having skills in the art to have modified the second layer in Rothman ’019 by utilizing the claimed “first layer of the multilayer structure in contact with the absorption region being thicker than the first layer of the other multilayer structures.”  Since this is merely a layer thickness between ones structure compared to that of other structures that may be desired for a given application it has been held that modifying the layer of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, none of the cited arts teaches or suggests an acceleration layer of carriers of said single type between the multiplication region and the collection region.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “acceleration layer of carriers of a single type between a multiplication region and a collection region” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
Allowable Subject Matter
7.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1.  Rothman is silent about a layer with negative/positive band gap gradient between first and second layers.
Response to Arguments

    PNG
    media_image1.png
    224
    425
    media_image1.png
    Greyscale
8.	Applicant’s arguments dated July 09, 2021 have been fully considered but they are unpersuasive. Applicant believes that claim 1 distinguishes over the cited art.  The Examiner notes that Rothman’019 clearly suggests an avalanche photodiode 1 including an absorption region, a collection region and a multiplication region 200 between the absorption region 100 and the collection region 300 [col.11,ln15], wherein the multiplication region 200 performs a carrier multiplication by impact ionization of a single type of carrier, and includes a plurality of multilayer structures (i.e., multiple lines in structure 200 mean multilayer structure, as shown in cols. 18-19).  		Fig. 7 >>>
Rothman’019 hence does anticipate claim 1.  Claims 2-6 & 10-12, depended on and further limited the claim 1, are therefore be unpatentable for the same reasons mentioned above. 
9.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
10.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 20, 2021											    /Calvin Lee/
    PNG
    media_image2.png
    7
    666
    media_image2.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815